[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                              MAY 24, 2012
                                                               JOHN LEY
                             No. 11-13616                       CLERK
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:07-cr-00289-JLG-ECS-1

UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,

                                   versus

BRIAN WILLIAM SCHUMAKER,

                                                          Defendant-Appellant.
                      __________________________

             Appeal from the United States District Court for the
                        Northern District of Georgia
                       _________________________

                               (May 24, 2012)


Before DUBINA, Chief Judge, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
      Appellant Brian Schumaker appeals his convictions and 360-month total

sentence for: (1) crossing a state line with the intent to engage in a sexual act with

a person under 12 years of age, in violation of 18 U.S.C. § 2241(c) (“Count 1”);

(2) using a computer to entice a minor to engage in unlawful sexual activity, in

violation of 18 U.S.C. § 2422(b) (“Count 2”); and (3) possession of child

pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) (“Count 3”). He appeals

the district court’s denials of his motion to dismiss for lack of jurisdiction and

improper venue, his motion to suppress the information found on his laptop

computer and Palm Pilot device, and an alleged variance between the indictment

and the proof at trial. He also challenges the district court’s response to a jury

question during deliberations, the district court’s failure to dismiss Counts 1 and 2

based on the lack of any actual victim and an alleged Tenth Amendment violation,

the alleged overbreadth and vagueness of Count 1, and his allegedly

unconstitutional sentence on Count 1.

                                          I.

      “We review de novo questions concerning the jurisdiction of the district

court.” United States v. Phillips, 597 F.3d 1190, 1194 n.9 (11th Cir. 2010)

(internal quotation marks omitted). We normally review constitutional issues de

novo. United States v. Steed, 548 F.3d 961, 978 (11th Cir. 2008).


                                           2
      Section 3231 of Title 18 grants district courts “original jurisdiction . . . of all

offenses against the laws of the United States.” 18 U.S.C. § 3231. Prior to the

Congressional enactment of this statute, district courts possessed original

jurisdiction over criminal cases under 28 U.S.C. § 41(2). See Farnsworth v.

Sanford, 115 F.2d 375, 379 (5th Cir. 1940).

      “The Sixth Amendment and Rule 18 of the Federal Rules of Criminal

Procedure guarantee the right of a defendant to be tried in the district in which the

offense was committed.” United States v. Roberts, 308 F.3d 1147, 1151 (11th Cir.

2002). However, a defendant may waive such right by failing to raise a venue

objection prior to trial. Id. at 1151-52. Nevertheless, if the indictment alleges an

incorrect venue and the defendant was not aware of the defect until the

government presented its case, an objection at the close of evidence comes soon

enough to preserve the issue for appeal. Id. at 1152; United States v. Greer, 440

F.3d 1267, 1271 (11th Cir. 2006).

      Our review of the record persuades us that the district court properly

exercised jurisdiction over the instant case. Schumaker’s arguments with regard to

personal, territorial, and subject-matter jurisdiction are uniformly meritless. With

regard to personal jurisdiction, Schumaker may not challenge the district court’s

personal jurisdiction based on the alleged unlawfulness of his arrest. With regard


                                           3
to territorial jurisdiction, Schumaker was not indicted for his thoughts or the

conversations that took place while he was on his computer in Canada. He was

indicted for arranging a meeting over the internet with a person he believed to be a

mother interested in incest with her 11-year old daughter, having sexual

conversations in the same vein with the girl he believed to be the 11-year old

daughter, traveling to the Northern District of Georgia to meet the woman and her

daughter at a local restaurant prior to their sexual encounter, and possessing child

pornography. Consequently, he committed criminal acts in the United States and

his arguments to the contrary, including those relying on his Canadian citizenship,

are baseless.

      With regard to subject-matter jurisdiction, we conclude from the record that

Schumaker’s arguments concerning 18 U.S.C. § 3231 are meritless. First, in each

federal criminal appeal that we and our predecessor court, the former Fifth Circuit,

have heard since 1948, we have implicitly recognized the legitimacy of 18 U.S.C.

§ 3231. Second, even if 18 U.S.C. § 3231 was not properly enacted, its

predecessor in 28 U.S.C. § 41(2), provided a proper grant of jurisdiction to the

district court regarding criminal cases. See Farnsworth, 115 F.2d at 379. Finally,

we find this argument to be “unbelievably frivolous.” See United States v. Collins,

510 F.3d at 697, 698 (7th Cir. 2007).


                                          4
      We conclude from the record that Schumaker waived any challenge to the

district court’s venue. Prior to trial, Schumaker never expressly challenged the

district court as the proper venue for his trial, which waived any venue challenge

on appeal based on the standard explicated in Greer. His argument concerning

venue is based on his contention that he committed no criminal acts in the United

States, which he has been consistently pleading from the time of his arrest.

Accordingly, he was aware of the alleged defect in the indictment with respect to

venue, and his failure to present the issue prior to trial effectively waived

consideration of this issue. See Greer, 440 F.3d at 1271.

                                           II.

      We review a district court’s denial of a motion to suppress under a mixed

standard, reviewing the district court’s findings of fact for clear error, and its

application of the law to those facts de novo. United States v. Bervaldi, 226 F.3d

1256, 1262 (11th Cir. 2000). “Further, when considering a ruling on a motion to

suppress, all facts are construed in the light most favorable to the prevailing party

below.” Id. “[W]e allot substantial deference to the factfinder . . . in reaching

credibility determinations with respect to witness testimony.” United States v.

McPhee, 336 F.3d 1269, 1275 (11th Cir. 2003) (internal quotation marks omitted);




                                           5
see United States v. Floyd, 281 F.3d 1346, 1348 (11th Cir. 2002) (holding that we

also credit implicit credibility determinations).

      While the Fourth Amendment does not specify that search warrants must

contain expiration dates, Rule 41 of the Federal Rules of Criminal Procedure

requires that a search warrant be executed within a specified period of time not to

exceed 10 days. United States v. Gerber, 994 F.2d 1556, 1559 (11th Cir. 1993).

      “Unless a clear constitutional violation occurs, noncompliance with Rule 41

requires suppression of evidence only where (1) there was ‘prejudice’ in the sense

that the search might not have occurred or would not have been so abrasive if the

rule had been followed, or (2) there is evidence of intentional and deliberate

disregard of a provision in the Rule.” Gerber, 994 F.2d at 1560 (internal

quotation marks and alteration omitted).

      We conclude from the record that the district court did not err by denying

Schumaker’s motion to suppress the evidence recovered from his laptop computer

and Palm Pilot. First, the government did not cause the type of prejudice or act

with the type of intentional disregard that we have previously found to require for

suppression of evidence under Rule 41. See Gerber, 994 F.2d at 1560. This case

does not present a situation where the search was broader or more onerous because

the materials were allegedly reviewed beyond the 10 days specified by Rule 41 at


                                           6
the time of the search. The relevant electronic materials were “imaged,” which

provides an exact copy of the original hard drive, alleviating concerns about “stale

warrants.” Furthermore, there was no evidence of bad faith on the part of the

government. Accordingly, we conclude that authorities did not violate Rule 41,

and the district court properly denied the motion to suppress.

                                         III.

      We review de novo claims of constitutional error, questions of “pure law,”

and mixed questions of law and fact. United States v. Williams, 527 F.3d 1235,

1239 (11th Cir. 2008); United States v. Register, 182 F.3d 820, 841 (11th Cir.

1999); United States v. Eckhardt, 466 F.3d 938, 947 (11th Cir. 2006). A

“fundamental principle” derived from the Fifth Amendment “is that a defendant

can only be convicted for a crime charged in the indictment” because “[i]t would

be fundamentally unfair to convict a defendant on charges of which he had no

notice.” United States v. Keller, 916 F.2d 628, 633 (11th Cir. 1990). “Two types

of problems can arise as a result of a trial court’s deviation from an indictment,” a

(1) constructive amendment or (2) variance. Id.

      A variance occurs when “the evidence produced at trial differs from what is

alleged in the indictment.” Id. The allegations in the indictment and proof at trial

must correspond for two reasons: (1) the defendant should be “properly notified of


                                          7
the charges so that he may present a defense”; and (2) the defendant should be

“protected against the possibility of another prosecution for the same offense.”

United States v. Reed, 887 F.2d 1398, 1403 (11th Cir. 1989). Unlike a

constructive amendment, “a variance requires reversal only when the defendant

can establish that his rights were substantially prejudiced thereby.” United States

v. Narog, 372 F.3d 1243, 1247 (11th Cir. 2004).

      Where a defendant does not allege a variance in the district court, we review

such a claim for plain error. United States v. Dennis, 237 F.3d 1295, 1300 (11th

Cir. 2001). The plain-error standard of review for whether a material variance

occurred is “twofold.” Id. First, we must determine “whether a material variance

did occur, and second, whether the defendant suffered substantial prejudice as a

result.” Id. (internal citations and quotation marks omitted).

      Here, we conclude that no material variance occurred between the

indictment and proof at trial. Schumaker clearly knew that Counts 1 and 2 related

to crimes without a real child victim because he continuously litigated this issue

before the district court, basing a number of motions on this ground, and arguing

that without an actual victim the indictment was invalid. Accordingly, he fails to

demonstrate that he was substantially prejudiced by this matter.

                                         IV.


                                          8
      We generally review a district court’s answers to juror’s questions during

deliberations for an abuse of discretion. United States v. Wright, 392 F.3d 1269,

1279 (11th Cir. 2004). Because “district courts have broad discretion in

formulating jury instructions provided that the charge as a whole accurately

reflects the law and the facts, . . . we will not reverse a conviction on the basis of a

jury charge unless the issues of law were presented inaccurately, or the charge

improperly guided the jury in such a substantial way as to violate due process.”

United States v. Prather, 205 F.3d 1265, 1270 (11th Cir. 2000) (internal quotation

marks omitted). In determining whether the court’s answer was legally erroneous,

we review the original and supplemental charges as a whole, and consider together

the court’s original charge to the jury and its answers to the jury’s questions.

United States v. Sanfilippo, 581 F.2d 1152, 1154-55 (5th Cir. 1978).

      It is unlawful under 18 U.S.C. § 2241(c) to cross a State line with the intent

to engage in a sexual act with a person under the age of 12. See 18 U.S.C.

§ 2241(c). The former Fifth Circuit upheld a conviction under the Mann Act,

18 U.S.C. § 2421, based on a showing that “one purpose” of the defendant’s trip

was illicit; thus, the court rejected his contention that his immoral purpose was

“merely incidental” to his travel. Forrest v. United States, 363 F.2d 348, 349-50

(5th Cir. 1966).


                                           9
       We conclude from the record that the district court did not err by instructing

the jury to disregard the language concerning “merely incidental” purposes for

travel when it said to focus, instead, on whether one of the purposes of

Schumaker’s travel was to engage in a sexual act with an individual under 12

years of age, because the two ideas describe the same notion - whether a purpose

for the trip was illicit.

                                           V.

       We review de novo the denial of a motion to dismiss an indictment as

legally insufficient. United States v. Schmitz, 634 F.3d 1247, 1259 (11th Cir.

2011). We also review constitutional claims de novo. United States v. Williams,

527 F.3d 1235, 1239 (11th Cir. 2008). However, where a party fails to object to

an issue at trial, we review for plain error. United States v. Jiminez, 564 F.3d

1280, 1286 (11th Cir. 2009). Under plain error review, “[a]n appellate court may

not correct an error the defendant failed to raise in the district court unless there is:

(1) error, (2) that is plain, and (3) that affects substantial rights.” United States v.

Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005) (internal quotation marks

omitted). When these three conditions are met, we must then determine if the

error “seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. (internal quotation marks omitted). An error affects substantial


                                            10
rights if it has a “substantial influence on the outcome of a case or leave[s] grave

doubt as to whether [it] affected the outcome of a case.” United States v. Turner,

474 F.3d 1265, 1276 (11th Cir.2007) (internal quotation marks omitted).

      Convictions for aggravated sexual abuse, under 18 U.S.C. § 2241(c), and

attempted enticement, under 18 U.S.C. § 2422(b), do not require the existence of

an actual child victim. See United States v. Farley, 607 F.3d 1294, 1325 (11th Cir.

2010), cert. denied, 131 S. Ct. 369, 178 L. Ed. 2d 238 (2010) (addressing

conviction for attempted enticement). Those caught in “sting” operations and

charged under § 2241(c) or § 2422(b) are subject to the same convictions and

penalties as those who succeed in their crimes. Id. at 1322 n.15, 1325. “Under the

prior panel precedent rule, we are bound by earlier panel holdings . . . unless and

until they are overruled en banc or by the Supreme Court.” United States v. Smith,

122 F.3d 1355, 1359 (11th Cir. 1997).

      We have specifically held that 18 U.S.C. § 2422(b) does not exceed

Congress’ power under the commerce clause. United States v. Hornaday, 392

F.3d 1306, 1310-11 (11th Cir. 2004). We have noted that the internet is “an

instrumentality of interstate commerce,” and that Congress “has the power to

regulate the internet” and “to prohibit its use for harmful or immoral purposes




                                          11
regardless of whether those purposes would have a primarily intrastate impact.”

Id. at 1311.

      We have also held that 18 U.S.C. § 2422(b) is not unconstitutionally

overbroad as applied to a case involving a defendant speaking to an undercover

agent posing as the parent of a fictitious child, when the defendant attempts to

arrange sexual abuse through the conversation. Farley, 607 F.3d at 1324. In so

doing, we stated that “[s]peech attempting to arrange the sexual abuse of children

is no more constitutionally protected than speech attempting to arrange any other

type of crime.” Id. (internal quotation marks omitted). We have held that §

2422(b) is not unconstitutionally vague, and that the terms of the statute -

including “entice,” “induce,” and “sexual actitivity for which any person can be

charged with a criminal offense” - have plain and ordinary meanings, the statute is

not unconstitutionally vague, and the scienter requirement of the statute ensures

that only those who knowingly engage in proscribed conduct are subject to

prosecution. United States v. Panfil, 338 F.3d 1299, 1301 (11th Cir. 2003).

      We conclude from the record that the district court did not err by allowing

trial to proceed on Counts 1 and 2 in the absence of any child victim. Convictions

under 18 U.S.C. §§ 2241(c) and 2422(b), do not require the existence of an actual

child victim, and those caught in sting operations are equally culpable as those


                                         12
who are successful in their criminal sexual behavior. Farley, 607 F.3d at 1325.

The prior panel precedent rule forecloses reconsideration of this issue. Smith, 122

F.3d at 1359.

      Before the district court, Schumaker failed to argue that Counts 1 and 2

violated the Tenth Amendment, so we review his claims in this regard for plain

error. Schumaker’s citation to the Supreme Court’s recent decision in Bond v.

United States, 131 S.Ct. 2355, 180 L.Ed.2d 269 (2011), is inapplicable, because in

Bond the Supreme Court decided that individuals had standing to challenge

statutes under the Tenth Amendment, not that any statute at issue in the case was a

violation of the Tenth Amendment. No decision of the Supreme Court or this

Court supports Schumaker’s argument that 18 U.S.C. §§ 2241(c) or 2422(b)

violates the Tenth Amendment. To the contrary, we have specifically held that

§ 2422(b) does not violate the Tenth Amendment, with reasoning equally

applicable to § 2241(c).

      Finally, the district court did not err by denying Schumaker’s motion for a

judgment of acquittal on the grounds that 18 U.S.C. § 2241(c) was

unconstitutionally overbroad or vague. Similar to the Tenth Amendment argument

noted above, we have held that § 2422(b) is neither constitutionally overbroad nor




                                        13
vague, with reasoning that applies equally to § 2241(c). Farley, 607 F.3d at 1324.

Therefore, we conclude that Schumaker is not entitled to relief on these claims.

                                        VI.

      A constitutional challenge to a sentence is reviewed de novo. United States

v. Flores, 572 F.3d 1254, 1268 (11th Cir. 2009).

       The mandatory minimum sentence under 21 U.S.C. § 841(b)(1) does not

violate the Fifth Amendment or the separation of powers doctrine. United States

v. Holmes, 838 F.2d 1175, 1178 (11th Cir. 1988). With regard to the separation of

powers doctrine, “[i]t is for Congress to say what shall be a crime and how that

crime shall be punished.” Id. (internal quotation marks omitted).

      A 30-year sentence for violating 18 U.S.C. § 2241(c) does not violate the

Eighth Amendment. Farley, 607 F.3d at 1343-46.

      We conclude that the district court did not err by sentencing Schumaker to

the mandatory minimum sentence of 30 years’ imprisonment on Count 1.

Schumaker objected to his 30-year sentence on Count 1 based on the Eighth

Amendment, the Fifth Amendment, and the separation of powers doctrine. Our

binding precedent states that a 30-year sentence under § 2241(c) does not violate

the Eighth Amendment. Farley, 607 F.3d at 1343-46. Nor does it violate the Fifth

Amendment or the separation of powers doctrine. See Holmes, 838 F.2d at 1178;


                                        14
United States v. Pope, 461 F.3d 1331, 1337 (11th Cir. 2006); United States v.

Willis, 956 F.2d 248, 250-51 (11th Cir. 1992).

      For the aforementioned reasons, we affirm Schumaker’s convictions and his

360-month total sentence.

      AFFIRMED.




                                        15